DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Cancel Claims 11-15. 

Reasons for Allowance
Claims 1, 3-10, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a first lead-out portion extending from one end portion of the coil portion and having a first spaced portion and a second spaced portion separate from each other by a first slit, whereby the first and second spaced portions are respectively exposed to the first surface and the third surface of the body;
a second lead-out portion extending from another end portion of the coil portion and having a third spaced portion and a fourth spaced portion separate from each other by a second slit, whereby the third and fourth spaced portions are respectively exposed to the second surface and a third surface of the body, 
first and second connection conductor portions branching from the one end portion of the coil portion and respectively connecting the first and second spaced portions to the one end portion of the coil portion; and 
third and fourth connection conductor portions branching from the another end portion of the coil portion and respectively connecting the third and fourth spaced portions to the another end portion of the coil portion.  
Claim 16 recites, inter alia, a first lead-out portion extending from one end portion of the first coil portion and having a first spaced portion and a second spaced portion separate from each other by a first slit, whereby the first and second spaced portions are respectively exposed to the first surface and the third surface of the body; 
a second lead-out portion extending from one end portion of the second coil portion and having a third spaced portion and a fourth spaced portion separate from each other by a second slit, whereby the third and fourth spaced portions are respectively exposed to the second surface and a third surface of the body, 
first and second connection conductor portions branching from the one end portion of the first coil portion and respectively connecting the first and second spaced portions to the one end portion of the first coil portion; and 
third and fourth connection conductor portions branching from the one end portion of the second coil portion and respectively connecting the third and fourth spaced portions to the one end portion of the second coil portion.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837